Citation Nr: 1743553	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for adenocarcinoma of the stomach with metastasis to the abdomen/omentum, to include as due to exposure to an herbicide agent, based upon substitution of the Appellant as the claimant.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Selena R. Jaramillo


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.  He died in May 2013.  The Appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2012, the Veteran filed a claim for service connection for "adenocarcinoma stomach" and "metastasis to abdomen/omentum," which he alleged had their onset in January 2012 and were related to his exposure to Agent Orange or other herbicide.  See Veteran's claim of June 2012.  Following the denial of service connection by an October 2012 rating decision, the Veteran initiated an appeal by a notice of disagreement filed in November 2012.  A statement of the case (SOC) was issued in December 2013.  In January 2014, the Appellant filed a VA Form 9 in substitution for the Veteran.

The service connection claim has been certified to the Board for adjudication based upon substitution of the Appellant as the claimant.  See VA Form 8 of April 2017.  As the Veteran's surviving spouse, the Appellant requests to continue the Veteran's service connection claim.  Upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purpose of processing the claim to completion.  See 38 U.S.C.A. §  5121A (West 2014).  While the record does not show the RO's explicit grant of a substitution request under § 5121A, the RO has recognized the Appellant as a substitute.  See December 2013 SOC.

The Board notes that the Appellant has referred to "this claim for DIC benefits."  See VA Form 9 of January 2014.  Dependency and indemnity compensation (DIC) is payable to a surviving spouse of a veteran if the veteran died of a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2016).  To apply for DIC, the Appellant should file VA Form 21-534.  In June 2013, the Appellant filed VA Form 21-530, Application for Burial Benefits.

The Appellant testified before the undersigned veterans law judge (VLJ) at a May 2017 Board videoconference hearing held at the Denver, Colorado VA RO.  A transcript of the hearing is of record.

In June 2017, the Appellant submitted additional evidence and waived initial VA regional office consideration of the evidence.  As the substantive appeal (VA Form 9) in this case was filed after February 2, 2013, waiver of initial review of additional evidence by the regional office would be presumed unless the Appellant stated otherwise in writing.  See 38 U.S.C.A. § 7105(e) (West 2014).  The evidence is accepted into the record.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran served in Korea during the Vietnam War in a unit and a time frame for which VA has conceded herbicide exposure.

2.  The Veteran's stomach cancer is not related to his in-service exposure to herbicides.

3.  The Veteran's stomach cancer did not manifest in service or within one year of separation, and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The Veteran's stomach cancer was not incurred in or aggravated by service, nor may a malignant tumor be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for stomach cancer as due to herbicide exposure is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116(a)(2), 1131, 5103(a), 5103A, 5017(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 20.1303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied the duty to notify by a letter sent to the Veteran in September 2012.  VA has also fulfilled the duty to assist the Appellant in this case.  The duty to assist includes procuring service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  See 38 C.F.R. § 3.326(a)  (2016).  In this case, the evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, and statements of the Veteran.

A VA medical opinion was obtained in June 2013.  The Board finds that the VA medical opinion to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion is based upon consideration of the Veteran's pertinent medical history, and the examiner described the Veteran's stomach cancer in sufficient detail to allow the Board to make a fully informed determination.  The examiner also provided the necessary opinion supported by a rationale.

In conducting the March 2015 Board hearing, the VLJ fully explained the issue on appeal and suggested the submission of evidence that would be beneficial to the Appellant's claim.  The record was held open for 90 days following the hearing.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including malignant tumors, if the disability manifested to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2016).  VA has also conceded herbicide exposure for veterans who served in units that operated in or near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Analysis

In September 2012, the Veteran was diagnosed with terminal metastatic gastric carcinoma.  See September 2012 record of Dr. T. H.  Although there is no death certificate of record, a May 2013 VA medical opinion states that the Veteran "expired from the metastatic stomach cancer on May 30, 2013."  At the time of his death, the Veteran was not service-connected for any disability.

The Veteran alleges that he was exposed to Agent Orange when serving in the Republic of South Korea on the demilitarized zone in 1968 and 1969.  See Veteran's statement of October 2012.  The Veteran's service personnel records indicate that he served in South Korea in the 8th Army, 1st Battalion, 7th Infantry and 32nd Infantry.  The Veteran is presumed to have been exposed to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iv) (2016).

Stomach cancer is not a disability that VA recognizes as a presumptive disability related to exposure to herbicide agents.  See 38 U.S.C.A. § 1116(a)(1) (West 2104); 38 C.F.R. § 3.309(e) (2016).  A claimant may still show that the disability was at least as likely as not caused by herbicide exposure.  See 38 U.S.C.A. § 1113(b) (West 2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records are silent as to complaints of, diagnosis of or treatment for adenocarcinoma of the stomach.  The Appellant does not allege, and the record does not show, that the Veteran's stomach cancer first manifested during service.  The Appellant, and before her the Veteran, have consistently maintained that the Veteran's cancer developed in 2012 and was due to exposure to an herbicide agent during service in South Korea.  See Veteran's statement of June 2012; Veteran's statement of September 2012; VA Form 9 of January 2014.
A positive nexus opinion is of record.  A November 2012 letter of Dr. T. H. states it is his considered medical opinion that, within a reasonable degree of medical certainty, the Veteran's gastric adenocarcinoma of the stomach (stomach cancer) was related to Agent Orange exposure during service.  The doctor noted that, while stomach cancer is not one of the many cancers which have been associated with exposure to Agent Orange, he believed that the Veteran's exposure to Agent Orange more probably than not contributed to the gastric cancer, based on a review of the limited studies available.  No medical study was cited.  Dr. T. H. referenced a Board decision, Docket 02-02 971 (decision date June 15, 2011), that granted service connection for the cause of a veteran's death on the basis that the veteran's stomach cancer was related to his herbicide exposure during military service. 

A VA medical opinion was obtained in June 2013.  Based on a review of the claims folder, the VA examiner diagnosed 1) adenocarcinoma of the stomach (antrum); metastatic (stage IV) and 2) H. pylori infection of the stomach.  In the examiner's opinion, it is less likely than not that the Veteran's gastric adenocarcinoma was a result of his exposure to Agent Orange.  The examiner's stated rationale was that, to date, "there is NO scientific evidence to link gastric adenocarcinoma to Agent Orange (dioxins)." (emphasis in original).  The positive nexus opinion of Dr. T. H. was noted.

In the VA examiner's opinion, the most likely etiology of the Veteran's gastric adenocarcinoma was the chronic infection of Helicobacter pylori that the Veteran was found to have in January 2012 and for which he was treated in July 2012, six months after the stomach cancer was diagnosed.  It was noted that the World Health Organization, International Agency for Research on Cancer, has classified H. pylori as a definite carcinogen.  According to the examiner, there is strong scientific evidence which supports an association between H. pylori infection and gastric cancer: specifically, epidemiologic studies comparing prevalence rates of gastric cancer and H. pylori infection, cross-sectional studies evaluating H. pylori infection in patients with gastric cancer, prospective studies associating H. pylori infection with gastric cancer, and clinical trials demonstrating a significantly reduced incidence of gastric cancer after eradication of H. pylori (prior to the development of cancer).  The examiner pointed out that the Veteran's cancer developed in the antrum of his stomach, which is the typical site for stomach cancer to occur in individuals who are chronically infected with H. pylori.  It was also noted that the Veteran had no other risk factors, such as high salt intake, hereditary risk, smoking, or tobacco use.  See June 2013 VA medical opinion report.

In June 2017, the Appellant submitted two medical articles in support of the service connection claim: Chang, et al, A Critical Review of the Epidemiology of Agent Orange/TCDD and Prostate Cancer, Eur J Epidemiol (2014) 29:667-723; and Powell, et al, Synchronous and Metachronous Malignancies: Analysis of the Minneapolis Veterans Affairs (VA) Tumor Registry, Cancer Causes Control (2013) 24:1565-1573.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2016).  A medical article or treatise can provide important support when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, causality based upon objective facts rather than unsubstantiated lay opinion is at least plausible.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  Having reviewed the medical articles submitted by the Appellant, the Board finds that they do not indicate in any way that adenocarcinoma of the stomach is linked to Agent Orange exposure.  The journal evidence is not pertinent to the issue on appeal and is assigned no probative weight.

The Board assigns more weight to the negative nexus opinion of the VA examiner than to the positive opinion of the Veteran's treating physician.  The opinion of Dr. T. H. cited no supporting medical foundation relating to stomach cancer and herbicide exposure, while the VA examiner cited sources in support of his opinion that H. pylori more likely than not caused the Veteran's stomach cancer.  The VA medical opinion presents a thorough medical history of the Veteran.  The examiner provided an etiology opinion and supported the opinion by citations to pertinent evidence in the record and to research conducted in support of the examination.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges the lay statements of record and the assertion that the Veteran's stomach cancer was related to herbicide exposure.  The Veteran and his spouse are competent to relate symptoms within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Given the nature of cancer as a disease, however, the non-expert statements are not competent evidence of causation in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that a diagnosis of cancer and the determination of the etiology are not capable of observation by a lay person.  The weight of the entire record, including the expert opinion of the VA examiner, preponderates against the lay assertions provided in this case.

The Veteran's representative references a prior Board decision that he contends describes a fact pattern similar to the present case.  See transcript of May 2017 Board hearing.  Although prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, they are not precedential or binding.  See 38 C.F.R. § 20.1303 (2016); Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999).  Here the individual facts of the Veteran's case, considered in light of applicable procedure and substantive law, are more probative of the service connection issue than the different evidentiary record before the Board in an unrelated case.

There is no competent evidence of record documenting the presence of adenocarcinoma within one year of the Veteran's discharge and the appellant does not allege such a fact pattern.  

The preponderance of the evidence is against finding that the Veteran's stomach cancer manifested during service or within one year of service separation.  Accordingly, service connection may not be presumed on the basis of a malignant tumor as a chronic disease or based on a continuity of symptomatology from service or the presumptive period.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

The preponderance of the evidence is against finding that the Veteran's stomach cancer was incurred during service or a year of discharge or was caused by herbicide exposure.  Service connection is therefore not warranted on a direct or presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2014).


ORDER

Entitlement to service connection for adenocarcinoma of the stomach with metastasis to the abdomen/omentum is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


